Citation Nr: 0211112	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  97-27 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

The veteran served on active military duty from June 1985 to 
June 1989.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO).


FINDINGS OF FACT

1.  A psychiatric disorder, to include schizophrenia, was not 
shown in service, nor is it related thereto.

2.  Schizophrenia was not shown to a compensable degree 
within one year subsequent to service discharge.


CONCLUSION OF LAW

A psychiatric disorder, to include schizophrenia, was not 
incurred in or aggravated by active military service, nor can 
it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2002); 
3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  Following the 
RO's determination of the veteran's claim, VA issued 
regulations implementing the Veterans Claims Assistance Act.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The veteran has been provided with a VA examination in 
connection with the issue on appeal.  The record reflects 
that the veteran has been informed of the requirements for 
establishing this issue.  The veteran has submitted pertinent 
evidence in support of this claim.  

The Board finds that the statement and supplemental 
statements of the case provided the veteran with adequate 
notice of what the law requires to award entitlement to 
service connection for a psychiatric disorder, to include 
schizophrenia.  The veteran further was provided adequate 
notice that VA would help her secure evidence in support of 
this claim if she identified that evidence.  Additionally, 
she was provided notice of, and she reported for, a VA 
examination.  The statement and supplemental statements of 
the case also provided notice to the veteran of what the 
evidence of record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
veteran.  

Finally, these documents provided notice why the RO concluded 
that this evidence was insufficient to award service 
connection for a psychiatric disorder, as well as notice that 
the veteran could still submit supporting evidence.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what she could do to help her 
claim, and notice of how her claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Finally, the RO substantially complied with the Board remand 
dated in February 1999.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Thus, the Board will now address the merits of 
this claim.

The veteran's service medical records are negative for any 
evidence of a psychiatric disorder.  Subsequent to service 
discharge, the first medical evidence of a psychiatric 
disorder was in May 1993, when the veteran was admitted to a 
VA facility with auditory hallucinations, irritability, and 
paranoid delusions.  The diagnoses included chronic, paranoid 
schizophrenia.  It was noted that the veteran had no prior 
history of a psychiatric disorder.  

The veteran was again hospitalized in January 1996, secondary 
to an episode of rage.  The diagnoses included paranoid 
schizophrenia.  VA outpatient treatment records from 1997 to 
1999 indicate ongoing treatment for the veteran's psychiatric 
disorder.  In a March 1997 statement, the veteran's VA 
treating physician opined "that her psychotic illness dates 
back to her time in the service when she abused alcohol in 
order to self-medicate her psychosis."  Nevertheless, in a 
treatment record dated in January 1999, this same doctor 
indicated that the veteran's "past psychiatric history dates 
back to 1992-93 where she was noted to have heard voices, 
felt paranoid and exhibited mood swings. . . ."  In a 
treatment record dated in June 1999, this doctor again 
contradicted his earlier 1997 statement by reporting a 
psychiatric history beginning in 1992-93.  

The veteran testified at a personal hearing before the RO in 
September 1997, that she first began hearing voices in 
October 1987.  She stated that she first began abusing 
alcohol at that time, because when she was drinking she did 
not hear the voices.  The veteran testified that she did not 
tell anyone about hearing voices as she did not want to be 
discharged earlier that her actual release date.  She stated 
that subsequent to service discharge, she worked for two 
years until manifestations of the schizophrenia increased to 
the point of having to seek medical help.  

The veteran was again hospitalized for psychiatric symptoms 
in May 1998.  Discharge diagnoses included psychosis, not 
otherwise specified, rule out schizophrenia versus 
schizoaffective disorder.  

Records from the Social Security Administration received in 
1999, include VA and private medical records dating from 
1993.  An opinion from a doctor with the Social Security 
Administration dated in August 1994, found that "[t]he 
earliest [p]sychiatric [m]edical [e]vidence in this file 
usable for onset is dated 5/13/93."  The Social Security 
Administration found that the veteran's schizophrenia 
disorder began in October 1992, when she discontinued working 
due to reported visual hallucinations.  

A VA examination conducted by a psychologist in January 2000, 
reported significant paranoia, auditory hallucinations, 
anxiety, depression, and delusional thinking.  The diagnosis 
was paranoid schizophrenia.  A VA evaluation and management 
note in April 2000, found a history of schizoaffective 
disorder, bipolar type, in partial remission.  The examiner 
opined that it was his impression that the veteran's mental 
illness had its onset while in the service.  Thereafter, an 
opinion was rendered from the Chief of VA Administrative 
Medicine in November 2000.  The claims file, compensation and 
pension examinations, and all available medical records were 
reviewed.  It was her opinion that it was "at least as 
likely as not" that the veteran's psychosis did not develop 
in the service or within the first post service year.  It was 
also noted that the current diagnosis of schizophrenia was 
not related to the veteran's period of active military duty.

The veteran's representative argued that the January 2000 
examination was conducted by a psychologist and therefore the 
examination, along with the opinion of the Chief of 
Administrative Medicine, should not be considered, as neither 
is a psychiatrist.  Accordingly, the RO requested that a 
psychiatrist, after a review of the record, provide an 
opinion as to the onset of the veteran's psychiatric 
disorder, as well as any relationship it may have to service.  
In May 2001, a VA psychiatrist stated that 

[t]here was nothing in the chart to 
document symptoms of schizophrenia in 
service, only the [veteran's] word many 
years later.  Earlier notes on admission 
give the onset in 1991-1992 - more then 
(sic) a year after service.  The 
"profiles" in the service and medical 
visits give no indication.  Whether or 
not she actually suffered auditory 
hallucinations in service is not 
determinable by psychiatric means.  I 
assume the regular medical standard 
documentation in the service record will 
have to stand.  Service connection not 
documented for schizophrenia.

The veteran testified at a personal hearing before the Board 
in June 2002, that she began hearing voices in 1987, and 
noticed a change in her behavior.  She began to experience 
mood swings, to include anger.  She stated that the voices 
were constant but she did not seek assistance as it was 
possible she would get a bad conduct discharge.  She 
testified that she drank to self-medicate so she would not 
hear the voices.  The veteran testified that when she 
returned home after being in the military she stopped 
drinking and that is when the onset of schizophrenia started.  
She stated that she first sought treatment when the police 
had to be called due to a destructive episode.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, service connection 
for a psychosis may be granted if the disorder is compensably 
disabling within one year of separation from active duty.  38 
U.S.C.A. §§ 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.

The record is negative for medical evidence of a psychiatric 
disorder, to include schizophrenia, either in service or 
within one year subsequent to service discharge.  Although 
the veteran's VA treating physician noted in 1997, that the 
onset of schizophrenia was when she was in service, he 
contradicted this statement in his treating records, noting 
that schizophrenia did not begin until 1992 or 1993.  

A VA psychiatrist provided an opinion in April 2000, that the 
veteran's psychiatric disorder had its onset while in the 
service.  It is not noted if the examiner reviewed the 
veteran's claims file and there was no rationale or basis for 
this opinion provided.  Although not by a psychiatrist, a 
medical opinion was provided in November 2000, by the Chief 
of Administrative Medicine that the veteran's psychiatric 
disorder as least as likely as not did not have its onset in 
service, nor was it related thereto.  The opinion was 
proffered after a review of all the medical evidence of 
record.  Moreover, a VA psychiatrist opined in May 2001, that 
the medical evidence of record did not support the conclusion 
that the veteran's schizophrenia had its onset in service.

Based on this evidence, the Board finds that service 
connection for a psychiatric disorder, to include 
schizophrenia, is not warranted.  Although the VA 
psychiatrist in May 2001 did not examine the veteran, all the 
medical records, to include all examinations, were reviewed 
prior to providing an opinion.  The Board finds this evidence 
more probative than examiners who proffered an opinion 
without first reviewing the veteran's complete medical 
records.  Accordingly, service connection for a psychiatric 
disorder is denied.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a psychiatric disorder, to include 
schizophrenia, is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

